Case 3:19-cv-00230-RGJ Document 14-1 Filed 04/25/19 Page 1 of 5 PageID #: 188




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

ALLAN M. JOSEPHSON                            )
                                              )       Case No. 3:19-CV-230-RGJ
               Plaintiff                      )
v.                                            )
                                              )       (Electronically Filed)
NEELI BENDAPUDI, ET AL.                       )
                                              )
               Defendants                     )

      MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

       Defendants, Neeli Bendapudi, Gregory C. Postel, Beth A. Boehm, Toni Ganzel,

Kimberly A. Boland, Charles R. Woods, Jennifer F. Le, Bryan D. Carter, and William D. Lohr

(collectively “Defendants”), by counsel, hereby state as follows in support of their Motion to

Dismiss the Complaint filed by Plaintiff Allan M. Josephson (“Josephson”).

                                        INTRODUCTION

       The Court should dismiss the Complaint, in part, for failure to state a claim upon which

relief can be granted. The face of Josephson’s Complaint makes clear that a substantial portion of

the claims asserted in his Complaint are time-barred pursuant to the one-year limitations period

for claims in Kentucky arising under 42 U.S.C. § 1983 (“§ 1983”).

                                   STATEMENT OF FACTS

I.     Allegations in Josephson’s Complaint.

       Josephson, a psychiatrist, has been employed at the University of Louisville (the

“University”) since 2003. (DN 1, Compl. at ¶ 2.) He filed the Complaint in this case on March

28, 2019. (Id.) The Complaint asserts five separate § 1983 claims against nine University

officials, all based on Josephson’s allegation that the Defendants “retaliated” against him for

exercising his First Amendment rights. (Id. at ¶¶ 5, 336, et seq.)

                                                  1
Case 3:19-cv-00230-RGJ Document 14-1 Filed 04/25/19 Page 2 of 5 PageID #: 189




       The purported “retaliation” consists of several different actions. A primary action that

Josephson alleged was taken in violation of § 1983 is his alleged November 2017 demotion from

the role of Division Chief in the University’s Division of Child and Adolescent Psychiatry and

Psychology “to the role of a junior faculty member.” (Id. at ¶¶ 2, 4.) Josephson alleges the

Defendants demoted him after acceding to pressure from unspecified University faculty and staff

members who called for disciplinary action against Josephson because they objected to views he

had expressed at a panel discussion and in expert witness testimony about the treatment of youth

experiencing gender dysphoria. (Id. at ¶¶ 3-4.)

       Josephson’s Complaint alleges that the demotion “has impacted him, and will continue to

do so, in numerous ways.” (Id. at ¶ 312.) He alleges the demotion adversely impacted his

professional reputation. (Id. at ¶ 313.) He alleges the demotion resulted in the loss of his position

in the American Association of Directors of Child and Adolescent Psychiatry, the

discontinuation of certain projects such as the publication of books, and the loss of the ability to

travel to professional conferences. (Id. at ¶¶ 314-321.) Josephson also alleges the demotion

resulted in a salary reduction in February 2018. (Id. at ¶¶ 323-324.)

       In addition to money damages, Josephson’s Complaint demands a declaratory judgment

that the demotion violated his constitutional rights and an injunction compelling the Defendants

to restore him to his position as Division Chief and to purge the University’s personnel file

concerning Josephson “of any reference to the demotion in November 2017.” (Id., at Prayer for

Relief, PageID #46.)




                                                  2
Case 3:19-cv-00230-RGJ Document 14-1 Filed 04/25/19 Page 3 of 5 PageID #: 190




                                           ARGUMENT

I.     Josephson’s Claims Arising From The Demotion And Any Other Actions Allegedly
       Taken Prior To March 28, 2018 Are Time-Barred.

       Where the allegations in a complaint show that the claim is time-barred by the applicable

statute of limitations, dismissal is proper under Fed. R. Civ. P. 12(b)(6). See, e.g., Cataldo v. U.S.

Steel Corp, 676 F.3d 542, 547 (6th Cir. 2012). Here, the Court should dismiss Josephson’s

claims arising from his alleged November 2017 demotion as well as any other alleged action that

took place more than one year prior to his filing of this lawsuit. As a matter of law, such claims

are time-barred.

       A § 1983 action arising out of Kentucky is subject to a one-year limitations period.

Bonner v. Perry, 564 F.3d 424, 430-31 (6th Cir. 2009); Collard v. Ky. Bd. of Nursing, 896 F.2d

179, 182 (6th Cir. 1990). “[T]he statute of limitations begins to run when the plaintiff knows or

has reason to know of the injury which is the basis of his action and that a plaintiff has reason to

know of his injury when he should have discovered it through the exercise of reasonable

diligence.” Collard, 896 F.2d. at 183; see also, e.g., Eidson v. Tenn. Dep't of Children's Servs.,

510 F.3d 631, 635 (6th Cir. 2007).

       Here, Josephson’s Complaint leaves no doubt that his alleged demotion occurred in

November 2017, more than one year prior to his filing this lawsuit. Similarly, Josephson’s

Complaint is clear that his claimed salary reduction from the demotion took effect in February

2018, also more than one year pre-Complaint. There can be no question that any § 1983 claim

arising from the alleged demotion and salary reduction accrued at the time those decisions were

made and communicated to Josephson. Id.; see also, e.g., Block v. Meharry Med. Coll., 723 F.

App'x 273, 275 (6th Cir. 2018) (professor’s claim of discrimination arising from alleged

demotion accrued when the demotion decision was made and communicated to him). It is

                                                  3
Case 3:19-cv-00230-RGJ Document 14-1 Filed 04/25/19 Page 4 of 5 PageID #: 191




irrelevant that Josephson may suggest he continued to suffer from the effects of his November

2017 demotion after that time. (See Compl. at ¶¶ 314-321.) “[L]imitations periods begin to run in

response to discriminatory acts themselves, not in response to the continuing effects of past

discriminatory acts.” Dixon v. Anderson, 928 F.2d 212, 216 (6th Cir. 1991) (citations omitted)

(emphasis in original).

       Thus, Josephson’s various § 1983 claims are time-barred to the extent they arise from his

November 2017 demotion or any other alleged violation of his rights that occurred prior to

March 28, 2018. Accordingly, the Court should dismiss the claims.

                                         CONCLUSION

       For the reasons set forth herein, the Court should dismiss all claims in the Complaint

arising from alleged actions that occurred more than one year prior to the filing of the Complaint

because such claims are clearly time-barred under the applicable statute of limitations.

                                                     Respectfully submitted,


                                                     /s/Jeremy S. Rogers
                                                     Donna King Perry
                                                     Jeremy S. Rogers
                                                     James L. Bobbitt, III
                                                     DINSMORE & SHOHL LLP
                                                     101 South Fifth Street, Suite 2500
                                                     Louisville, Kentucky 40202
                                                     Telephone: (502) 581-8000
                                                     Facsimile: (502) 581-8111
                                                     donna.perry@dinsmore.com
                                                     jeremy.rogers@dinsmore.com
                                                     james.bobbitt@dinsmore.com
                                                     Counsel for Defendants




                                                 4
Case 3:19-cv-00230-RGJ Document 14-1 Filed 04/25/19 Page 5 of 5 PageID #: 192




                                CERTIFICATE OF SERVICE

       It is hereby certified that on April 25, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing on the
following attorney(s) of record:

David A. Cortman                                    Joshua D. Hershberger
Travis C. Barham                                    Hershberger Law Office
Alliance Defending Freedom                          201 East Main Street
1000 Hurricane Shoals Rd. NE,                       Madison, IN 47250
Suite D-1100                                        Telephone: (812) 274-0441
Lawrenceville, GA 30043                             Facsimile: (812) 273-2329
Telephone: (770) 339-0774                           josh@hlo.legal
Facsimile: (770) 339-6744
dcortman@ADFlegal.org
tbarham@ADFlegal.org


Tyson C. Langhofer
Jonathan M. Larcomb
Alliance Defending Freedom
440 1st Street, NW, Ste. 600
Washington, D.C. 20001
Telephone: (202) 393-8690
Facsimile (202) 347-3622
tlanghofer@ADFlegal.org
jlarcomb@ADFlegal.org




                                             /s/Jeremy S. Rogers
                                             Counsel for Defendants




                                                5
